       Case: 4:20-cv-00193-NBB-JMV Doc #: 26 Filed: 04/21/21 1 of 1 PageID #: 93




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

THADDEUS L. JARVIS                                                                          PLAINTIFF

v.                                                                          No. 4:20CV193-NBB-JMV

COMMISSIONER PELICIA HALL, ET AL.                                                       DEFENDANTS


                                              JUDGMENT

         In accordance with the memorandum opinion entered this day:

     (1) The plaintiff’s allegations regarding failure to protect him from attack by other inmates, delay

         in medical treatment, and for the taking of his property without due process of law are

         DISMISSED with prejudice for failure to state a claim upon which relief could be granted.

     (2) The plaintiff’s allegations regarding general conditions of confinement and excessive force

         will, however, PROCEED.

     (3) The court will direct that process issue by separate order.

         SO ORDERED, this, the 21st day of April, 2021.


                                                          /s/ Neal Biggers
                                                          NEAL B. BIGGERS
                                                          SENIOR U. S. DISTRICT JUDGE
